DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (USPGPub 2002/0198489) in view of Renz et al. (USPN 7,666,162).

Re Claim 1, Silver discloses a breast shield (Silver Figs. 29-34; ¶ 0203) used in a breast pump configured to pump human breast milk, the breast shield comprising: a base portion (1202) including both ends and a sidewall (1202-1) connecting the both ends, wherein a hollow (90) is formed in the base portion (1202), the both ends are open, and the base portion (1202) is configured to accommodate a part of a human breast in the hollow through one of the both ends (Silver Annotated Fig. 32 below); a through hole (1238), passing through the sidewall (1202-1); and a soft portion (1204), surrounding an outer surface and an inner surface of the 
	Furthermore, Silver discloses wherein the soft portion (1204) comprises: a first soft layer (1251) being pressed against the inner surface of the base portion (1202) (Silver ¶ 0209); a second soft layer (1252) being pressed against the outer surface of the base portion (1202) (at 1241 - Silver Annotated Fig. 32 above; ¶ 0208); and a third soft layer (1250), being provided at the through hole (1238), and being connected to the first soft layer (1251) and the second soft layer (1252) (Silver Annotated Fig. 32); and wherein the third soft layer (1250) is convex toward an inside of the base portion (1202) (wherein third soft layer 1250 is convex at both ends in relation to the base portion - Silver Annotated Fig. 32).
	However, Silver fails to disclose the third layer being convex via the through hole toward an inside of the base portion. Renz discloses a breast shield (600) used in a breast pump (Renz Fig. 7) comprising a soft layer (622) (Renz Col. 4 Line 2) provided at a through hole (560) of the breast shield (600), the soft layer (622) being convex via the through hole (560) toward an inside of a base portion (500) aiding in creating a massaging effect when positive and negative pressure is supplied through the through hole (Renz Col. 6 Lines 48-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the third soft layer of Silver to be convex via the through hole toward an inside of the base portion as disclosed by Renz for aiding in creating a massaging effect when positive and negative pressure is supplied through the through hole.



    PNG
    media_image1.png
    725
    881
    media_image1.png
    Greyscale



Re Claim 4, Silver discloses wherein the third soft layer (1250) elongates and moves toward an inside of the base portion (1202) when negative pressure is formed in the base portion (1202) (Silver ¶ 0211 - “drawing the sidewalls 1250 radially outwardly”; Annotated Fig. 32 above).

Re Claims 5 and 6, Silver discloses wherein the soft portion (1204) further comprises a contact edge (1240) being provided along an edge (1207, 1241) of an end of the base portion (1202) and being pressed against the human’s breast (Silver ¶ 0204, 0208); and wherein the 

Re Claim 7, Silver discloses wherein the contact edge (1240) is convex toward the human’s breast to come into contact therewith (Silver Annotated Fig. 32 above; 0204 - “conical forward portion 1207” for snap engagement with 1240, both of which are conical, or convex, toward the breast).

Re Claim 8, Silver discloses wherein the soft portion (1204) is formed through insertion molding (Silver Claims 12 and 14).

Re Claim 9, Silver discloses a breast pump comprising: a breast shield (Silver Figs. 29-34; ¶ 0203) configured to be pressed against a human’s breast; a pressure adjustor as described at Silver ¶ 0210-0211) being configured to adjust a pressure inside the breast shield to pump human breast milk; and a pumped milk storage portion (Silver ¶ 0002 - “collection container”), storing pumped breast milk, wherein the breast shield comprises: a base portion (1202), having a funnel shape including open both ends and a hollow therein (as seen in Silver Annotated Fig. 32); a through hole (1238) passing through a sidewall (1202-1) of the base portion (1202); and a soft portion (1204), having flexibility (Silver ¶ 0208 - “flexible inner shield part”), and including a single layer area (portion of 1250 opposite from where breast enters 1204 in Silver Annotated Fig. 32 above) covering the through hole (1238) and a double layer area (portion of 1250 that 
	However, Silver does not disclose wherein the single layer area is convex via the through hole toward an inside of the base portion. Renz discloses a breast shield (600) used in a breast pump (Renz Fig. 7) comprising a single layer (622) (Renz Col. 4 Line 2) provided at a through hole (560) of the breast shield (600), the single layer (622) being convex via the through hole (560) toward an inside of a base portion (500) aiding in creating a massaging effect when positive and negative pressure is supplied through the through hole (Renz Col. 6 Lines 48-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the single layer area of Silver to be convex via the through hole toward an inside of the base portion as disclosed by Renz for aiding in creating a massaging effect when positive and negative pressure is supplied through the through hole.

Response to Arguments
Applicant’s arguments filed 11/02/2021 with respect to 101 and 112 indefinite rejections of Claims 1-9 have been fully considered and are persuasive. Applicant’s amendment of Claim 1 has precluded rejection. The 101 and 112 rejections of Claims 1-9 have been withdrawn. 

Applicant’s arguments with respect to Claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783              

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783            
03/17/2022